DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-15 in the reply filed on 7/30/21 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/21.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/09/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in figure 1, the method process as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber (US PGPub 2017/0086320 hereinafter referred to as “Barber”).
Barber discloses the semiconductor method as claimed.  See figures 19-22 and corresponding text, where Barber teaches, pertaining to claim 1, a method of forming an interconnection, the method comprising: 
providing an electronic component (332) comprising a first main face, and a first metallic layer (344) disposed on the first main face (figure 19; [0196]); 
providing an electric component (332) comprising a second main face and a second metallic layer (334) disposed on the second main face, at least one of the first or second metallic layers comprising an oxide layer ([0199]) provided on a main face thereof (figure 19-22; [0196-0199]); 
disposing a reducing agent on one or both of the electronic component and the electric component such that the reducing agent is enabled to remove the oxide layer (figure 19-22; [0196-0199]); and 
connecting the electronic component to the electric component by directly connecting the first metallic layer of the electronic component with the second metallic 
Barber teaches, pertaining to claim 2, wherein disposing the reducing agent comprises: coating one or both of the electronic component and the electric component with the reducing agent in a form of a flux layer ([0161]). 
Barber teaches, pertaining to claim 3, wherein disposing the reducing agent comprises: providing the reducing agent in a liquid form between the electronic component and the electric component (figure 19-22; [0196-0199]). 
Barber teaches, pertaining to claim 4, wherein disposing the reducing agent comprises: providing the reducing agent in a form of a gas or vapor between the electronic component and the electric component in a closed process chamber (figure 19-22; [0196-0199]). 
Barber teaches, pertaining to claim 5, wherein disposing the reducing agent and connecting the electronic component to the electric component are conducted in one and the same process chamber (figure 19-22; [0196-0199]). 
Barber teaches, pertaining to claim 6, wherein the first and second metallic layers have a different malleability (figure 19-22; [0196-0199]). 
Barber teaches, pertaining to claim 7, wherein the first metallic layer comprises a first surface roughness and the second metallic layer comprises a second surface roughness which is different from the first surface roughness (figure 19-22; [0196-0199]). 
pertaining to claim 8, wherein the second surface roughness is relatively high and the first surface roughness is relatively low (figure 19-22; [0145-0149], [0196-0199]). 
Barber teaches, pertaining to claim 9, wherein the first surface roughness is relatively high and the second surface roughness is relatively low (figure 19-22; [0145-0149] [0196-0199]). 
Barber teaches, pertaining to claim 10, further comprising: disposing an adhesion layer below one of the first or second metallic layers comprising a relatively high surface roughness (figure 19-22; [0145-0149] [0196-0199]). 
Barber teaches, pertaining to claim 11, , wherein a relatively high surface roughness of the first or second metallic layers is defined by an average surface roughness of more than 500 nm, more than 1 .mu.m, or more than 2 .mu.m (figure 19-22; [0145-0149] [0196-0199]). 
Barber teaches, pertaining to claim 12, wherein a relatively low surface roughness of the first or second metallic layers is defined by an average surface roughness of less than 200 nm, less than 100 nm, or less than 50 nm (figure 19-22; [0145-0149] [0196-0199]). 
Barber teaches, pertaining to claim 13, wherein the pressure and heat are applied from opposing sides of an assembly of the electronic component and the electric component (figure 19-22; [0145-0149] [0196-0199]). 
Barber teaches, pertaining to claim 14, wherein the pressure is applied onto the electronic component and the heat is applied from the electric component side (figure 19-22; [0145-0149] [0196-0199]). 
Barber teaches, pertaining to claim 15, wherein the electric component comprises one or more of: a substrate; a carrier; a leadframe; a semiconductor wafer; a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 11, 2021